Citation Nr: 0618972	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  05-05 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
November 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied service connection for low back 
disability. 

The veteran was afforded a personal hearing at the RO before 
the undersigned in April 2006.  A transcript of the hearing 
is associated with the claims folder.


FINDING OF FACT

A low back disorder, including degenerative arthritis, did 
not have its onset in service or within one year of service 
discharge, and, there is no competent evidence of a nexus 
between the veteran's in-service complaints of low back pain 
and his current low back disability.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, and arthritis of the lumbar spine may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

By letter dated in April 2004, the RO advised the veteran of 
the essential elements of the VCAA.  He was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  He was advised of the evidence 
received.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  Finally, the RO informed the veteran that he 
should submit any additional evidence or information in his 
possession that pertained to his claim.  The April 2004 
letter therefore provided notice of all four notice elements 
that were discussed above.  This VCCA-complying notice was 
provided prior to the initial adjudication of the veteran's 
claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was not provided notice regarding the rating 
criteria of the claimed disability or effective dates of 
awards.  However, he is not prejudiced by the lack of such 
notice, as it becomes significant only when there is a grant 
of compensation and not, as here, when there is a denial.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service medical records are contained in the claims folder.  
Treatment records have been obtained from multiple non-VA 
health care providers including, but not limited to, M. 
Gilligan, M.D., J.E. Doran, M.D., and North Shore 
Neurological Associates (S.N. Paley, M.D.).  The veteran has 
not identified any additional outstanding medical records 
that would be pertinent to the claim on appeal.  Indeed, he 
testified at his April 2006 personal hearing that records 
from physicians that treated him in the late 1960s and early 
1970s were no longer available.  He stated records pertaining 
to a post-service back injury were of record.  The veteran 
has been afforded multiple examinations for the purpose of 
determining the nature and etiology of his claimed low back 
disability.  The Board therefore finds that VA has satisfied 
its duty to notify (each of the four content requirements) 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b) (2005), 
20.1102 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2005).

The report of a November 2005 VA examination shows that the 
veteran suffers from degenerative arthritis of the lumbar 
spine.  X-rays taken at that time revealed mild anterior 
spurring principally superiorly at L4 and L5.  Further, the 
report of February 2002 MRI showed multiple degenerative disc 
space narrowing and disc herniation at L4-5 and L5-S1.  A 
current disability of the lumbar spine has therefore been 
established.  

Service medical records document treatment for low back pain.  
Specifically, the veteran was seen in April 1965 for 
complaints of back ache for the past three weeks.  He 
reported that he had injured his back while "dancing."  He 
was seen the next week for similar complaints.  There was 
limitation of forward bending.  There was also a loss of 
lumbar curve.  The veteran indicated that his low back pain 
was exacerbated by coughing or sneezing.  A physical 
examination conducted in May 1965 revealed limitation of 
forward bending with curvature of the spine and loss of 
lumbar curve.  Straight leg raising was unimpaired.  The 
neurological examination was also within normal limits except 
for a slight decrease in the right patella reflex.  X-rays of 
the lumbosacral spine taken the following week were negative.   
Heat was prescribed.  If the symptoms persisted, the examiner 
stated that a herniated disc was possible.  There are no 
subsequent treatment notes pertaining to the low back or 
spine, however.  Further, when he was examined in October 
1966 pending service discharge, the veteran's spine was noted 
to be normal.  Post-service medical evidence of low back 
disability is first documented in December 2001, which is 
approximately 25 years post service.  

In sum, the Board finds that there is no evidence of a 
chronic back disability, to include arthritis, in service.  
There is also no evidence of degenerative arthritis of the 
lumbar spine within one year of service discharge.  The 
threshold question therefore is whether there is sufficient 
medical evidence to show an etiological link between the 
veteran's current low back disability and his active service.  
The medical evidence preponderates against this aspect of the 
veteran's claim.

A December 2001 treatment note from Dr. Doran shows that the 
veteran was seen for complaints of low back pain following a 
motor vehicle accident.  The veteran reported that he 
initially felt fine, but that he had subsequently developed 
pain in his right arm.  He also complained of pain in his 
upper legs.  He said his "back pain" was no worse.  

In February 2002, the veteran was seen by Dr. Paley for the 
residuals of the December 2001 motor vehicle accident.  The 
veteran indicated that he had injured his left shoulder and 
had also developed low back pain with discomfort radiating 
into the right lower extremity.  The findings of a MRI were 
discussed and a physical examination was conducted.  The 
impression was that the veteran had "disc pathology both at 
L4-L5 and L5-S1," but that there was no evidence 
"radiographically" of significant nerve root irritation.  Dr. 
Paley indicated that the veteran's problem with radiculopathy 
had cleared, and that the cause of the radicular pain was 
most likely the L4-L5 disc.  In this regard, observing that 
the veteran had had "no history of radicular discomfort in 
the past," Dr. Paley attributed the veteran's recent 
complaints to his December 2001 motor vehicle accident.

Similarly, the November 2005 VA examination report indicated 
that it was "less likely than not" that the veteran's 
current back pain emanated from his in-service complaints of 
back pain.  Reference was made to the negative lumbosacral 
spine x-rays taken in 1965.  The examiner also indicated that 
the veteran's current complaints of back pain started after 
the December 2001 motor vehicle accident.  He observed that 
the veteran gave a history of back pain in the intervening 
years between service discharge and the December 2001 motor 
vehicle accident, but that there was no evidence of formal 
medical attention for the same.  He said the veteran worked 
throughout that interim at active physical jobs.  

In support of the veteran's claim is the report of a May 2004 
VA examination.  At that time, the veteran provided a history 
of injuring his back and being diagnosed as having a severe 
back strain.  He said he worked as a salesman post-service 
and had developed recurrent low back pain since that time.  
He told the examiner that he started receiving treatment for 
his low back pain in 2002, and that he was diagnosed as 
having herniated discs at L4-5 and L5-S1.  Following a 
physical examination, the diagnosis was "service connected 
low back pains" and a recent history of recurrent pain in 
the low back that had recently been associated to disc 
herniations, which had diagnosed by MRI.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, the Board finds that the evidence contained in the 2002 
report from Dr. Paley and November 2005 VA examination report 
are clearly more probative than the opinion rendered in the 
May 2004 VA examination report.  The 2005 VA examination 
provided a detailed rationale for the conclusion made by the 
examiner.  Further, the 2005 report as well as the report 
from Dr. Paley were made based on a complete medical history 
of the veteran including his post-service motor vehicle 
accident and the injuries he suffered in that accident.  On 
the other hand, the opinion contained in the May 2004 report 
was rendered without the benefit of reviewing the veteran's 
complete medical history.  The examiner does not appear to 
have had any knowledge of the veteran's post-service motor 
vehicle accident and his related low back injury.  Moreover, 
the examiner offered no rationale as to why he related the 
veteran's current low back problem to his active service.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for low back disability and that, therefore, the provisions 
of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for low back disability is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


